Title: To Benjamin Franklin from ——— Bouttret Durivault fils and Other Favor Seekers, 12 December 1783
From: Bouttret Durivault fils
To: Franklin, Benjamin


          Whether they are asking for information, advice, personal assistance, or money, many of the favor seekers who contact Franklin during the five and a half months covered by this volume preface their requests with congratulations on the hard-won independence of the United States. But some of those Frenchmen who had risked the most for the American victory began to protest that they were not being properly rewarded, including Bouttret Durivault fils, whose letter we print below. The demands of unpaid and increasingly impatient French soldiers and officers would continue to embarrass both Franklin and his successor Thomas Jefferson.
          Paris merchant J.-B. Grimoult sends a copy on April 6, 1782, of a bill of exchange for 500 l.t. drawn by Franklin on Richard Bache in favor of M. Malide, a French soldier. Malide never received the bill. Now that Malide has returned from America with his regiment, Grimoult asks that he be paid in France. His letter is dated October 9.
          A request on behalf of a French veteran comes from the abbé Berage on November 17, writing from Nîmes, where he is a canon. He sends Franklin an unsealed letter to forward to Henry Laurens, whom he had met when Laurens passed through his city. Berage had given Laurens a mémoire pertaining to his brother, “Delaboyere,” a captain in the Soissonnais regiment. Laurens had agreed to support the favor solicited in the mémoire, and assured Berage that he would ask Franklin to do likewise. Berage asks Franklin to read the enclosed letter before forwarding it.
          
          The end of the war threatens the livelihood of two demobilized military men. In an undated mémoire, Prugné (or Pugné, as he also spells it) claims to have served in the French army for twenty-four years, the last four in America. In 1780 he accompanied Rochambeau’s corps as an unpaid commissary charged with protecting the army’s cattle from Tories. Since then all his personal possessions have been stolen or otherwise lost, the war’s end deprived him of an income, his son was killed in battle, and his daughters were forced to join a convent. Now living in Paris without family or resources, he seeks compensation for both his service and his losses as well as the status of a disabled officer. De Montréal (as he signs himself), a former clerk to a notary, also followed Rochambeau’s army to America, as director of military hospitals. Now that the army is being disbanded, he fears that he will lose his commission and be without work. In an undated note, he asks Franklin for letters of recommendation to a commercial house or another employer in America.
          A statement by a French sailor, which appears to have been written during a visit to Passy, implies a request for a favor, though the nature of the favor is unknown. He says that he sailed from Bordeaux on February 17 on the Boussole, bound for the coast of Guinea, and returned on a different ship, the first one having been lost in the straits around Saint-Domingue. He arrived back in France on October 6, 1783. William Temple Franklin noted his name at the top of the sheet: Laneufville de St. Firmin.
          Three correspondents ask Franklin to forward mail. On October 28, the comtesse de La Brosse, writing from the château d’Hérouville near Void, Lorraine, asks Franklin to forward a second letter to her brother in Virginia, from whom her family has not heard for more than two years. Similarly, J. Tahon, a canon from Armentières, near Lille, apologizes on January 17 for troubling Franklin for the second but what he promises will be the last time with forwarding an important letter to his brother in Boston. Now that he finally

knows his brother’s address, he is sure that this letter will reach him. In a note of December 22, an avocat from Paris named Giraud hopes that the United States of America will accept the homage paid to it in the dedication of his almanac. He asks that Franklin forward the enclosed copy, presumably to Congress.
          Three correspondents seek information from or about America. Krazeisen, secretary of legation for the duchy of Deux-Ponts at the court of Versailles, writes on September 27 on behalf of M. de Pachelbel, minister plenipotentiary for the duchy and chargé d’affaires for the Landgrave of Hesse-Darmstadt. They have received an inquiry from Hyeronime Sommerlad, a teacher at Leihgestern in Hesse-Darmstadt, regarding his two brothers, Gottfried and Philippe Jacques, who emigrated to America in 1748 and established themselves in “Germando” near Philadelphia (Germantown) as manufacturers of hose. Sommerlad has heard nothing from them since they left, but as they have property in their native land, it is important to know if they are still alive. Would Franklin please find out?
          On December 9, writing from Ducey in Normandy, the chevalier d’Osmont and his sister relate a convoluted story of their inheritance problems. Their brother Jacques-Charles d’Osmont had gone to Petersburg, Virginia, to be a tobacco factor. Another brother had gone with him, but returned after one year. As both parents have now died, they need confirmation of whether Jacques-Charles is still alive, and if he is not (as is rumored), they seek Franklin’s help in procuring a death certificate. Having previously believed Franklin to be in America, they had written to him there, and enclose a copy of their 1777 letter. They also enclose an explanation of their situation that they wish to be circulated first in Virginia and then in Carolina, where their brother may have settled.
          
          The abbé de Fonténai writes on February 24 from his address at 47, rue St. Hyacinthe in Paris. He has received an inquiry from a French officer who served with distinction in America and is at the moment in Provence; this officer needs the current titles and address of General Washington as well as the name and address of the first president of Congress. Knowing that newspapers are too often inaccurate, the abbé sought this information from several people who all advised him to consult Franklin.
          Several correspondents seek Franklin’s advice or intervention. Retired officer Rouzier from Montargis inquires on November 15 if Franklin could recommend a cure for the gout. Rouzier has suffered from this affliction for several years, but in the past fifteen months it has moved up his legs and into his groin. Purging relieved the symptoms but did not remove the cause. Friends finally convinced him to turn to Franklin for help.
          A widow with a large family who signs her name as Tonnelier Diannyere writes from Moulins on December 18, asking for Franklin’s protection. Based on her description, her late husband must have been Jean Diannyère, a physician in Moulins. In order to compensate for his small income as a doctor, he had accepted the position of supervisor of the local springs, which allowed his family to benefit from a tax exemption. Could Franklin help her keep this exemption or perhaps obtain a royal pension or anything that would help her raise her children?
          Since his family is of American descent and they share the same name, asks Charles Benjamin, a painter from Valenciennes in northern France, would Franklin be interested in obtaining for him a place in one of the kingdom’s art schools, or at least a position as a draftsman at the Ecole royale du génie in Mézières? His letter is written from Mézières-sur-Meuse on January 12.
          
          Joseph-Antoine Hédouin de Pons-Ludon has been a freemason since 1766, though not a permanent member of a particular lodge. He writes on January 26 from Epernay because Marchal de Saincy, a fellow Mason, is appointing a new agent to the diocese of Reims. Hédouin has applied for the position but hears that Marchal prefers someone else. Hédouin calls on Franklin as the vénérable of the Neuf Sœurs to notify Marchal that, all things being equal, a Masonic brother should always be preferred to a layman. He also asks Franklin to inform the duc de Chartres, who doubtless would also demand Hédouin’s appointment.
          On February 21 a sieur de la Porte writes on behalf of the baronne de Bissy, who has for the past two years been the sole provider for her six children. For their education she depends on the charity of kind souls. She asks Franklin’s help in placing one of her children in the merchant marine. The child’s father served with distinction as a navy officer. Péchigny can also speak in the child’s favor.
          Undated, but clearly written after the end of the war, is the request from Nicolas Pachot, a cook from Canada. He needs help to return to Montreal and his wife and children, whom he has not seen for six years. During his absence he served as a cook for Governor “Winthoise” and for Daniel and Samuel Sherburne in Portsmouth, New Hampshire. He mentions two other military officers whom

he served: General “Lyéborne” in Grenada, and “Major Etheringtonne,” of the Royal American Regiment.
          Two undated requests for help with publication projects were probably written after the definitive peace treaty was signed in September, 1783. Philippe de Delleville from Fontenay-sous-Bois announces his intention of undertaking a comprehensive history of the American Revolution. He cannot think of anyone better qualified than Franklin to help him sort fact from fiction. Baron de Favagnac explains that he is compiling an almanac of all foreign courts. For this he needs the assistance of all foreign ministers in Paris. Would Franklin please send him the names of the ministers and ambassadors that his “Couronne” has sent to the princes of Europe?
          Many supplicants send desperate pleas for money. On November 27, Guyon, a sixty-one-year-old former employee of a receveurgénéral, informs Franklin that he lost his job. This misfortune was followed by the death of his wife, after a long illness, and now he alone cares for their ten-year-old daughter, who is afflicted with “imbécilité.” All his efforts to find new employment have been fruitless. He encloses a two-page memoir on his daughter’s medical history and hopes that Franklin will come to their aid. He sends a second appeal on December 3, hoping to speak to Franklin in person.
          In a short note written around the beginning of the new year, the abbesse Marie du Saint Esprit of L’Avé Maria de Paris implores Franklin to continue his generous contributions to the convent.
          Longchamps, a Parisian cartographer in desperate need of cash, writes on January 26 to offer Franklin a manuscript that a former cavalry colonel and chevalier de Saint Louis had given Longchamps’ son as

payment for tutoring the colonel’s son. It is entitled “L’esprit des Etats, ou des conditions que lhomme peut Embrasser.” Everyone to whom he has shown it, including several booksellers and the rector of the Collège Mazarin, has pronounced it to be good, but no one is in a position to acquire it. Despite his urgent need of money, Longchamps will offer Franklin a fair price. Longchamps writes again on January 30 hoping that the manuscript, which his son delivered to Passy, has met with Franklin’s approval. Even if Franklin should not be interested, Longchamps hopes he will be his “ange tutelaire” and help him out of his financial straits. The marquis d’Amezaga can tell Franklin more about his situation. Finally, on February 6, Longchamps expresses his regret at Franklin’s negative reply, but informs him that he has already followed the minister’s advice to offer the manuscript to military schools and scholars. While awaiting their response, Longchamps asks Franklin to give him five louis, which would enable him to complete the printing of several maps. Four days later, Longchamps fils writes a letter of his own: one of the editors of the Journal militaire has promised to serialize the manuscript and pay one louis per page, starting in April. However, that will be too late for his suffering family, who depend on Franklin for relief. Having seen Franklin in person, Longchamps fils is confident that he will lend them two or three louis, which they will promptly repay in April. In an undated note that was probably enclosed with this letter, Longchamps’ daughter joins her brother in imploring Franklin to save their family from ruin and promising that any advance will be repaid.
          Dominique Perrin, reminding Franklin that they met during the American’s ill-fated mission to Montreal, writes on February 15 from Varennes, Quebec. Perrin had provided Franklin with important information marked secret, for which Franklin promised to compensate him. Since that time his business has been ruined by the litigation of a royalist named Richard Daubie, and he can no longer provide for his family. He reminds Franklin of his promise and asks him to send money as well as to open a collection among his friends, especially Thomas Walker, whom Perrin knows well. Franklin should address his response to James Taylor, merchant in New York.
          
          Franklin receives many requests for personal interviews. On September 18, Pierre-Antoine-Jean Remond, maître des eaux et forêts du Berry, announces that he is delighted to give Franklin a new opportunity to serve his country. Fifteen minutes will suffice to explain his patriotic project, whenever it is convenient. Three days later, Remond sends his regrets that due to a small accident he will be unable to accept Franklin’s invitation for the following morning and asks for a new audience on Thursday or Friday. On October 21 Madame Benoist de Frenay seeks Franklin’s sage advice on a matter too delicate to discuss by post, involving the unhappy situation of a man of merit. On October 23 the chevalier de Contrepont announces that he wants to talk with Franklin about a subject which he thinks will please him. On November 15 the sieur du Demaine Grandais, a young cleric, begs permission to pay homage to Franklin in person and discuss his plans to become a tutor for American children sent to France by their parents. The Baron de La Courtette writes on December 18 that the kindness Franklin had shown him the previous year and Franklin’s association with his Masonic lodge encourage him to ask for help. He is the father of four children, whom he managed to place well: his daughter is at the Royal Abbey of Montmartre and his three sons at different military schools. He is now alone in his misery, wishing for death at the age of 34. Only an audience with Franklin can unburden his heavy heart, dry his tears, and keep him from the grave. On January 7 Paris notary Blossier complains that it has been some time since he requested the honor of conferring with Franklin. Could Franklin please inform him of the place, day, and time for an audience? The widow Denis and her daughter, who met Franklin the previous February, when one of them played the harp, ask for an audience of ten minutes this evening, January 18, or tomorrow morning. Franklin also receives two undated requests in English that were probably written in 1783 at the earliest. John Kiddell, Jr., an Englishman who is passing through Paris on his way home after a tour of Spain, congratulates Franklin on the peace. He asks whether he might pay his respects in

person the next morning, and offers to carry letters to England. William Whitchurch sends a letter recommending the bearer, a young Englishman who desires to “visit the Western Shores” and learn French before embarking. He is one of several Englishmen who wish to emigrate, and hopes to obtain Franklin’s advice on the “propriety of the Remove.” Whitchurch would consider it a personal honor if Franklin would grant the young man an interview.
          On December 6, M. de Rocheplate, residing on the rue de Tournon, begs Franklin for a half hour of his time, whenever it is most convenient, though, if possible, before December 10. In a second letter, he explains that Franklin’s “petit mot” offering an appointment for December 8 at noon was not delivered until eleven o’clock on the appointed morning, too late for Rocheplate to make it to Passy in time. Mortified (as he writes) at this development, he begs for another opportunity. On December 18, his third and final letter explains that he is sending Franklin two manuscript works on geometry.
          Four Frenchmen seek recommendations. While their letters are undated, we have assigned them to 1783 since such journeys were more likely to be undertaken after the cessation of hostilities. Dabbé, a captain of hussars in the Chamborant regiment, has offered his services to Lafayette and wants Franklin to put in a good word for him based on a recommendation from the baron de Breteuil. Jacques Dutilh, who lives in Nérac, wants to travel to Boston and asks for a letter of recommendation. (On the verso, Franklin wrote “Me Brillon”.) The abbés Chalut and Arnoux, Franklin’s longtime friends, ask for a recommendation on behalf of Louis Jolly, a Paris merchant from a wealthy family, who has emigrated to America. They also supply Franklin with what appears to be a draft for this recommendation, in which they spell the merchant’s name “Joli,” explain that he wants to share the good fortune of the Americans, and add that he is currently in Philadelphia. In a third note, written on a Sunday, the abbés ask Franklin to send them the recommendation if he has had the time and goodness to write it. The Prince of Liège writes on behalf of Jean

Nicolas Joseph Hankart, who needs recommendations to the leading persons of Philadelphia.
          Also probably dating from 1783 is an undated application for citizenship from the abbé Le Poër. The abbé descends from a distinguished noble Irish family. Since he is denied the full rights of a French subject, he would like to become an American citizen instead. Moreover, several members of his family have fought and would fight again for American independence, and one brother plans to emigrate. The abbé would be happy to swear an oath of allegiance, if possible in Franklin’s presence.
          Finally, we note a brief letter sent by Paris notary Aleaume, who asks Franklin on November 6 to certify two enclosed powers of attorney.
          
         
          
            Monseigneur
            a mirebeau ce 12. Xbre. 83.
          
          Comme Etant un de vos sujets, ayant Servis dans vos Etats unis de lamerique, sous les ordres du General Wagenton et du Glle. Grenne, dépuis le 10. juillet 1778. jus’qua ce jour, avec honneur & fidelité, dont j’offre le justifier par les Recomandation de mes officiers, j’ose vous assurer avoir Eprouvé tout ce que L’homme peut Eprouver dardue & de disgratieux, tant par le manque des provisions que des habilements, n’i même payé

depuis le 1e. avril 1780. jus’qua ce jour, á la Reserve de quatre mois payé En papier á six mois de datte et dont il a fallû perdre dessus prés de la moitié.
          Vous déves Croire quel tout cela me fait deux ans & huit mois de payé En outre la possesion de monnaie que je n’aye point Reçu En outre 200 arpent de terre promis a Ceux Engagé pour toute la Guerre; je n’aye passé En france que par un freleau pour quel affaire de famille. Je suplie vôtre Grandeur, de vouloir Bien avoir Egard aux pauvre malheureux, d’autant plus a plaindre que je Suis Estropié d’une jambe; pour Cet Cause j’ay Eté transferé par ordre du Glle Grenne dans le Corps des invalides á philadelpia; auparavant jestois du 1e. Regt de la marilande Compagnie Capitaine pralles Comendé par le Colonel pierre adam. Monseigneur En cecy j’implore vôtre Clemence et vôtre justice, & j’espere que vous voudrés bien avoir Egard á la demende juste et Legitime de Celuy qui Est trés Respectueusement Monseigneur Votre trés humble et trés obeissant Serviteur
          
            Bouttret Durivault fils
            
          
          Chéz mr. Darivaux president du Grénier á sel á mirebeau En poitoue
          
          Addressed: A Monseigneur / Monseigneur De franquelin / ambassadeur des Etats unis / de L’amerique En Son hotel / A Paris
          Notation: Bouttrel du Rivault fils, 12 Decr. 1783.
        